FILED: December 2, 2015

                                   UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                       No. 14-6851
                                 (3:04-cr-00250-RJC-19)
                                  (3:12-cv-00513-RJC)
                                 ___________________

UNITED STATES OF AMERICA

               Plaintiff - Appellee

v.

RAYMOND ROGER SURRATT, JR.

               Defendant - Appellant

------------------------------

STEVEN HARRIS GOLDBLATT

               Court-Assigned Amicus Counsel

NATIONAL ASSOCIATION OF CRIMINAL DEFENSE LAWYERS;
DOUGLAS A. BERMAN, Professor

               Amici Supporting Appellant

NATIONAL ASSOCIATION OF CRIMINAL DEFENSE LAWYERS

               Amicus Supporting Rehearing Petition
                               ___________________

                                    ORDER
                               ___________________

       A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties and any amici curiae shall file 16 additional paper copies of their

briefs and appendices previously filed in this case within 10 days. Amicus curiae

shall not file any additional copies of the brief in support of the petition for

rehearing. The parties may move, or the court may sua sponte order, the filing of

supplemental en banc briefs pursuant to Local Rule 35(d).

      This case is tentatively calendared for oral argument during the March,

2016, session, March 22-25, 2016.

                                         For the Court

                                         /s/ Patricia S. Connor, Clerk